Oo CO HN DH A FSP WH NH

BO NO NHN NYO NY WN NHN NH NYO | | | =| BS Se Se Se Se
eo ND HD A FBP WH NY FH CO OO OH HIND HD A FP WD HN KH CO

Magistrate Judge Mary Alice Theiler

 

 

 

_—_—_—. FILED ENTERED
LODGED RECEIVED
JUL 12 2019

AT SEATTLE
CLERK _U.S. DISTRICT COURT
Bye DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, CASENO. MJI4%~- 318
v. COMPLAINT for VIOLATION
JONATHAN HARVEY JACK, Title 18, United States Code, Sections 117(a)
Defendant.

 

 

 

BEFORE the Honorable Mary Alice Theiler, United States Magistrate Judge, at

Seattle, Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Domestic Assault by a Habitual Offender)

On or about July 7, 2019, in La Conner, Washington, on tribal trust lands of the

Swinomish Tribe, Indian Country as defined by Title 18, United States Code, Section 1151,
within the Western District of Washington, JONATHAN HARVEY JACK, having been

convicted of at least two assaults against a spouse or intimate partner, to wit:

e Assault — Domestic Violence, in Swinomish Tribal Court, WA, on or about
September 1, 2010, Case No. CRCO 2009-0017, offense date of March 7,
2010;

COMPLAINT/JONATHAN HARVEY JACK - | UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(20 19R00631 ) SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
Oo oe 4 HD HH SP Ww WH eH

NO wo bw WN NY WN NY YN NHN =| = FR Be Se se Se Se eS ee
Co ~~ OF nN BP WH NOS OOO OULU NUN OU UBUNTU CUD

 

 

e Assault — Domestic Violence, in Swinomish Tribal Court, WA, on or about
September 1, 2010, Case No. CRCO 2009-0078, offense date of August 23,
2010; and

e Domestic Abuse by a Habitual Offender, in the United States District Court
for the Western District of Washington, on or about February 16, 2012, Case
Number: 2:11CR00194RAJ-001, offense date of April 6, 2011;
did assault Jane Doe, a person with whom he shares a child in common and who is or was
similarly situated to a spouse.

All in violation of Title 18, United States Code, Section 117(a).

_The complainant states in further support of this Complaint:
COMPLAINANT’S BACKGROUND

1, I, Terry A. Getsch, am a Special Agent (SA) with the Federal Bureau of
Investigation (FBI) and have been so employed since July of 2018. I am assigned to the
Seattle Division of the FBI and currently work from the FBI office in Bellingham,
Washington. I was previously employed from 2014 to 2018 as a Police Officer and
Detective in the state of Georgia, and I have completed the Indian Country Basic Investigator
Training Program through the Bureau of Indian Affairs. In my time as a law enforcement
officer I have participated in numerous investigations involving but not limited to assaults,
domestic violence, rapes, arsons, thefts, drug crimes, and other crimes on Indian
Reservations.

2. I am an investigative or law enforcement officer of the United States within the
meaning of Section 2510(7) of Title 18, United States Code, in that I am empowered by law
to conduct investigations and to make arrests for federal felony offenses.

3. The facts set forth herein are based on my own personal knowledge,
knowledge obtained from other individuals during my participation in this investigation,
including other law enforcement officers, interviews of cooperating witnesses, review of
documents and records related to this investigation, communications with others who have

personal knowledge of the events and circumstances described herein, and information

COMPLAINT/JONATHAN HARVEY JACK - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(2019R00631) SEATTLE, WASHINGTON 98101-1271
(206) $53-7970
BO bw NH LB WB KN KR RQ RDO ee
oOo sn HD Om FP WY NY SH OF OO fH HID HD nA FP WH LH — OS

 

 

gained through my training and experience. Because this Complaint is submitted for the
limited purpose of determining whether there is probable cause in support of the application
for an arrest warrant, it does not set forth each and every fact that I or others have learned
during the course of this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that JONATHAN HARVEY JACK has
committed the crime of Domestic Assault by a Habitual Offender, in violation of Title 18,
United States Code, Section 117(a).

SUMMARY OF PROBABLE CAUSE

4. On July 7, 2019, at approximately 5:55 p.m., officers from the Swinomish
Nation Police Department (SNPD) were notified of a domestic violence assault involving
JONATHAN HARVEY JACK and his girlfriend, referred to herein as “Jane Doe” to protect
her privacy. Officers from SNPD spoke to Jane Doe by telephone and she informed them
that JACK had thrown a bowl at her, hitting her in the head and causing an injury. Jane Doe
was at the hospital receiving treatment when she reported the assault. SNPD officers
interviewed Jane Doe in person and obtained a written statement from her and photographs
of her injuries.

5. Jane Doe explained that she lives with JACK in a travel trailer on the front of
JACK’s grandmother’s property. JACK’s grandmother resides in a house on this property
(the “‘residence’’) that is connected to the travel trailer by a make-shift fence.

6. Jane Doe provided the following account of the events surrounding her assault.
She stated that she and JACK had been arguing for several days. She noted that JACK is a
heavy drinker and had been trying to quit. Jane Doe recounted that she told JACK that she
was leaving and not coming back, and that she left for the night. Jane Doe said she returned
to the residence to get some clothes and she spoke with JACK’s grandmother, who told her
she could stay in the house and get some rest since she didn’t get any sleep through the night.
Jane Doe stated she eventually fell asleep on the couch in the living room of the residence.

7. Jane Doe explained that she was awakened at approximately 3:00 p.m. on

July 7, 2019, when JACK slapped her across her face. She stated that JACK asked her what

COMPLAINT/JONATHAN HARVEY JACK - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(2019R0063 1) SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
oO Oo tN DBD DH S&S WD HO

on TNO NN SP WHY NYO KH CO ODO Oe HD DH A FP WW NY S| OC

 

 

she was doing there, and that he thought she was leaving. Jane Doe told JACK she came
back to get some belongings, and JACK stated, “If all I like to do is hit you then why would
you come back.” Jane Doe said she told JACK she was not coming back and she was still
leaving.

8. According to Doe, JACK had a bag of chips and a small glass bow! of salsa in
his hands. The bow] had the image of a snow man on it. JACK threw a bag of chips at Jane
Doe, and she threw them towards him. Doe recounted that JACK became infuriated, came
towards her, and threw a glass bowl at her head from three to four feet away. The bow] hit
Doe in the head while she was still on the couch. She explained she tried to duck, but the
bow! hit her directly in the head, and her head began to bleed. At first she thought it was
salsa, but she quickly realized it was blood intermixed with salsa.

9. Doe stated that she got up to get away from JACK, who began to chase her
around the stairs in the house yelling, “Well you think all I want to do is hit you, then I will
hit you.” According to Doe, JACK then stated, “I told you things can get a lot worse.” Jane
Doe said she ran out of the house, but JACK continued to yell at her that things could get a
lot worse, and “If I want, I can chase you down.”

10. Jane Doe fled the residence barefoot and received a ride to the tribal gym from
a passing motorist. At the gym, Jane Doe ran into JACK’s grandmother and several others
who offered her support. JACK’s grandmother took Jane Doe to the hospital because she
was cut and bleeding down the side of her head. They went back to the residence first, so
that Jane Doe could get some sandals and warmer clothes. Doe stated that JACK was at the
residence when the returned, and he stared at her while she sat in the truck.

11. While at the residence, JACK’s grandmother confronted JACK about the
assault. Jane Doe could not hear exactly what the two were talking about, but did hear
JACK’s grandmother say, “I will turn you in myself.” JACK said something vulgar, threw
down a chainsaw he was holding, and charged towards his grandmother, but she made it

back to the truck safely.

COMPLAINT/JONATHAN HARVEY JACK - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(2019R0063 1) SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
Oo fe NY DB WO FP WD NO we

wm NH HO NH HY WY KH LK YN HH HK HF KS KS Ke Re SS ee
Oo ~DTI DO NH FSF WH NO KH CO OO MW aD HA WN BP WO VHP =| OS

 

 

12. Jane Doe went to the hospital to receive treatment. I reviewed photographs of
Jane Doe’s injuries, which showed a cut on her scalp above her right eye. The cut was inside
of her hair line on the top of her head and had four staples securing it, and showed visibly
clotted blood. Jane Doe had an additional red linear mark or bruise on her forehead above
her right eye. Finally, I observed what appeared to be pieces of chips and salsa in her hair.

13. SNPD officers later contacted JACK’s grandmother and attempted to interview
her. She said, however, that she did not know anything about the assault.

14. On July 9, 2019, I assisted the SNPD execute a Swinomish tribal search
warrant to search the residence for JACK’s person, to obtain photographs of the inside of the
main house where the alleged assault had occurred, and to search the main residence for the
bowl used in the assault. Inside the residence, SNPD located pieces of a broken glass or
ceramic bow] that matched the description given by Jane Doe. These pieces were seized
pursuant to the tribal warrant. During the search, JACK was located inside a locked travel
trailer on the front of the property. SNPD arrested JACK and verbally advised him of his
Miranda rights. JACK acknowledged his rights and agreed to speak with law enforcement.

15. JACK was transported to the SNPD main station, where he was read his
Miranda rights a second time by an SNPD detective. JACK acknowledged his rights and
agreed to be interviewed. I assisted the detective in the interview of JACK, which was audio
and video recorded. JACK advised that he had been drinking alcohol throughout July 6-7,
2019, and that he had been arguing with Jane Doe. He recounted that Jane Doe left on
July 6, 2019, at around 8:00 or 9:00 p.m. JACK stated he woke up on July 7, 2019, in the
mid-afternoon, and worked outside until he came inside about three hours later. JACK said
that when he went inside the residence he saw Jane Doe sleeping on the couch. He
acknowledged he woke her up and they started arguing again, but he could not remember all
the details because of his level of intoxication. JACK said he could not remember slapping
Jane Doe to wake her up. He stated he was eating salsa out of a small sugar bowl, which had
the image of a snowman and mistletoe on it. JACK admitted he threw the bow] at Jane Doe,

and the bow! hit her in the head. JACK explained that his aim was bad, that is, he had aimed

COMPLAINT/JONATHAN HARVEY JACK - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(2019R00631) SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
Oo Oo YN D NH FP WH NY

NO NYO NY NY NY VN NY YN NO | | FS FS FE FE FS
ot DN NH FP WD HY —$ CO OO CO I HD A BP WH NH —=|& SC

 

 

at the wall behind Jane Doe. Jack acknowledged that Jane Doe immediately began crying
because she was hurt. JACK said he felt horrible about hitting Jane Doe, who got up and
left. JACK stated that he did not try to stop her. JACK confirmed that the pieces of the bowl
secured by SNPD during the search warrant were the pieces of the bowl he had thrown at
Jane Doe. JACK also acknowledged that he had been communicating with Jane Doe since
the incident, and that he had tried to apologize to her.

16. JACK advised that he has been in a dating relationship with Jane Doe for
approximately five years and that they have a child together. I obtained a copy of the birth
certificate for this child from the Washington Department of Health, which lists JACK and
Jane Doe as the child’s parents. According to both JACK and Jane Doe, she is also eight
months pregnant with their second child.

17. [reviewed a United States Department of Interior Bureau of Indian Affairs
Title Status Report for the property where the assault took place. I know based on the Title
Status Report that the property is located within the exterior boundaries of the Swinomish
Indian Reservation and is held in trust by the United States of America.

18. Treviewed JACK’s criminal history records, including convictions from the
Swinomish Tribal Court and the United States District Court for the Western District of
Washington, and I have confirmed that JACK has the following convictions:

e Assault — Domestic Violence, in Swinomish Tribal Court, WA, on or about
September 1, 2010, Case No. CRCO 2009-0017, offense date of March 7,
2010;

e Assault - Domestic Violence, in Swinomish Tribal Court, WA, on or about
September 1, 2010, Case No. CRCO 2009-0078, offense date of August 23,
2010; and

e Domestic Abuse by a Habitual Offender, in the United States District Court
for the Western District of Washington, on or about February 16, 2012, Case
Number: 2:11CR00194RAJ-001, offense date of April 6, 2011.

COMPLAINT/JONATHAN HARVEY JACK - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(2019R00631) SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
Oo oe DD WN fF WwW HH Y

NO WN WN HN KN BD KR DRO DRO Re ee
o sa DN MH FSF WwW NY KH CO Oo Oe HN DH rH SEP WD VY KS S&S

 

 

CONCLUSION
19. Based on the foregoing, I submit that probable cause exits to believe that
JONATHAN HARVEY JACK has committed the crime of Domestic Assault by a Habitual
Offender, in violation of Title 18, United States Code, Section 117(a).

Zu GAD

ate té_>

TERRY A. GETSCH, Complainant
Special Agent, FBI

 

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the defendant
committed the offense set forth in the Complaint.

DATED this [2 day of July, 2019.

moidect+—
MARY ALICE THEILER
United States Magistrate Judge

COMPLAINT/JONATHAN HARVEY JACK -7 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(2019R00631) SEATTLE, WASHINGTON 98101-1271
(206) 553-7970
